Name: Commission Delegated Regulation (EU) No 994/2014 of 13 May 2014 amending Annexes VIII and VIIIc to Council Regulation (EC) No 73/2009, Annex I to Regulation (EU) No 1305/2013 of the European Parliament and of the Council and Annexes II, III and VI to Regulation (EU) No 1307/2013 of the European Parliament and of the Council
 Type: Delegated Regulation
 Subject Matter: agricultural activity;  regions and regional policy;  European construction;  international security;  cooperation policy;  cultivation of agricultural land;  agricultural policy;  EU finance;  economic policy;  beverages and sugar
 Date Published: nan

 24.9.2014 EN Official Journal of the European Union L 280/1 COMMISSION DELEGATED REGULATION (EU) No 994/2014 of 13 May 2014 amending Annexes VIII and VIIIc to Council Regulation (EC) No 73/2009, Annex I to Regulation (EU) No 1305/2013 of the European Parliament and of the Council and Annexes II, III and VI to Regulation (EU) No 1307/2013 of the European Parliament and of the Council THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 73/2009 of 19 January 2009 establishing common rules for direct support schemes for farmers under the common agricultural policy and establishing certain support schemes for farmers, amending Regulations (EC) No 1290/2005, (EC) No 247/2006, (EC) No 378/2007 and repealing Regulation (EC) No 1782/2003 (1), and in particular Articles 136a(3) and 140a thereof, Having regard to Regulation (EU) No 1305/2013 of the European Parliament and of the Council of 17 December 2013 on support for rural development by the European Agricultural Fund for Rural Development (EAFRD) and repealing Council Regulation (EC) No 1698/2005 (2), and in particular Article 58(7) thereof, Having regard to Regulation (EU) No 1307/2013 of the European Parliament and of the Council of 17 December 2013 establishing rules for direct payment to farmers under support schemes within the framework of the common agricultural policy and repealing Council Regulation (EC) No 637/2008 and Council Regulation (EC) No 73/2009 (3), and in particular Articles 6(3), 7(3) and 20(6) thereof, Whereas: (1) In accordance with Article 103n of Council Regulation (EC) No 1234/2007 (4), Spain, Luxembourg, Malta and the United Kingdom have notified by 1 August 2013 their intention to definitively transfer part or all of the amount available for the support programmes for the wine sector referred to in Annex Xb to that Regulation in order to increase their national ceilings for direct payments for the claim year 2014 and onwards. Accordingly, Annex VIII to Regulation (EC) No 73/2009 has been amended by Commission Implementing Regulation (EU) No 929/2013 (5). Those definitive transfers also need to be reflected in Annexes II and III to Regulation (EU) No 1307/2013. (2) In accordance with Article 136a(1) of Regulation (EC) No 73/2009 and Article 14(1) of Regulation (EU) No 1307/2013, France, Latvia and the United Kingdom notified the Commission by 31 December 2013 of their decision to transfer a certain percentage of their annual national ceilings for calendar years 2014 to 2019 to rural development programming financed under the European Agricultural Fund for Rural Development (EAFRD) as specified under Regulation (EU) No 1305/2013. In accordance with Article 136a(2) of Regulation (EC) No 73/2009 and Article 14(2) of Regulation (EU) No 1307/2013, Croatia, Malta, Poland and Slovakia notified the Commission by 31 December 2013 of their decision to transfer to direct payments a certain percentage of the amount allocated to support for measures under rural development programming financed under the EAFRD in the period of 2015 to 2020 as specified in Regulation (EU) No 1305/2013. Annexes VIII and VIIIc to Regulation (EC) No 73/2009, Annex I to Regulation (EU) No 1305/2013 and Annexes II and III to Regulation (EU) No 1307/2013 should therefore be amended accordingly. (3) In accordance with Article 57a(9) of Regulation (EC) No 73/2009, Croatia has notified the Commission by 31 January 2014 of the area of land which has been demined and returned to use for agricultural activities in 2013. That notification also included the corresponding budgetary envelope for the claim year 2014 and onwards. In addition, in accordance with that Article, Croatia has notified the area of land which has been demined and declared by farmers in the aid applications submitted in respect of the claim year 2013 and returned to use for agricultural activities between 1 January 2005 and 31 December 2012. Annex VIII to Regulation (EC) No 73/2009 has been therefore amended by Implementing Regulation (EU) No 929/2013. On the basis of the schedule of increments referred to in Article 17 of Regulation (EU) No 1307/2013, Annexes II, III and VI to that Regulation should therefore be amended accordingly. (4) The amount for financial year 2014 resulting from voluntary adjustment of direct payments in calendar year 2013 in the United Kingdom pursuant to Article 10b of Regulation (EC) No 73/2009, the amounts resulting from the application of Articles 136 and 136b of that Regulation for financial years 2014 and 2015, as well as the amounts resulting from the application of Article 66(1) of Regulation (EU) No 1307/2013 should be added to the annual breakdown of Union support to rural development. Annex I to Regulation (EU) No 1305/2013 should therefore be amended accordingly. (5) Regulation (EU) No 1307/2013 only applies as of 1 January 2015. The amendments to that Regulation should therefore only apply from the same date, HAS ADOPTED THIS REGULATION: Article 1 Annexes VIII and VIIIc to Regulation (EC) No 73/2009 are amended in accordance with Annex I to this Regulation. Article 2 Annex I to Regulation (EU) No 1305/2013 is amended in accordance with Annex II to this Regulation. Article 3 Annexes II, III and VI to Regulation (EU) No 1307/2013 are amended in accordance with Annex III to this Regulation. Article 4 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. Article 3 shall apply from 1 January 2015. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 May 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 30, 31.1.2009, p. 16. (2) OJ L 347, 20.12.2013, p. 487. (3) OJ L 347, 20.12.2013, p. 608. (4) Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (OJ L 299, 16.11.2007, p. 1). (5) Commission Implementing Regulation (EU) No 929/2013 of 26 September 2013 amending Annex VIII to Council Regulation (EC) No 73/2009 establishing common rules for direct support schemes for farmers under the common agricultural policy (OJ L 255, 27.9.2013, p. 5). ANNEX I Annexes VIII and VIIIc to Regulation (EC) No 73/2009 are amended as follows: (1) Annex VIII is amended as follows: (a) In table 1, the column for the year 2014 is replaced by the following: Member State 2014 Belgium 544 047 Denmark 926 075 Germany 5 178 178 Greece 2 047 187 Spain 4 833 647 France 7 358 751 Ireland 1 216 547 Italy 3 953 394 Luxembourg 33 662 Netherlands 793 319 Austria 693 716 Portugal 557 667 Finland 523 247 Sweden 696 487 United Kingdom 3 166 774 (b) In table 2, the column for the year 2014 is replaced by the following: Member State 2014 Bulgaria 642 103 Czech Republic 875 305 Estonia 110 018 Croatia 164 005 Cyprus 51 344 Latvia 156 279 Lithuania 393 226 Hungary 1 272 786 Malta 5 240 Poland 3 361 883 Romania 1 428 531 Slovenia 138 980 Slovakia 435 115 (*) Ceilings calculated taking into account of the schedule of increments provided for in Article 121. (c) In table 3, the column for the year 2014 is replaced by the following: Member State 2014 Croatia 164 005 (*) Ceilings calculated taking into account of the schedule of increments provided for in Article 121. (2) Annex VIIIc is replaced by the following: ANNEX VIIIc National ceilings referred to in Articles 72a(6) and 125a(5) (thousands EUR) Belgium 505 266 Bulgaria 796 292 Czech Republic 872 809 Denmark 880 384 Germany 5 018 395 Estonia 169 366 Ireland 1 211 066 Greece 1 931 177 Spain 4 893 433 France 7 189 541 Croatia 316 245 Italy 3 704 337 Cyprus 48 643 Latvia 280 154 Lithuania 517 028 Luxembourg 33 432 Hungary 1 269 158 Malta 5 244 Netherlands 732 370 Austria 691 738 Poland 3 450 512 Portugal 599 355 Romania 1 903 195 Slovenia 134 278 Slovakia 451 659 Finland 524 631 Sweden 699 768 United Kingdom 3 205 243 ANNEX II Annex I to Regulation (EU) No 1305/2013 is replaced by the following: ANNEX I BREAKDOWN OF UNION SUPPORT FOR RURAL DEVELOPMENT (2014 TO 2020) (current prices in EUR) 2014 2015 2016 2017 2018 2019 2020 TOTAL 2014-2020 Belgium 78 342 401 78 499 837 78 660 375 78 824 076 78 991 202 79 158 713 79 314 155 551 790 759 Bulgaria 335 499 038 335 057 822 334 607 538 334 147 994 333 680 052 333 187 306 332 604 216 2 338 783 966 Czech Republic 314 349 445 312 969 048 311 560 782 310 124 078 308 659 490 307 149 050 305 522 103 2 170 333 996 Denmark 90 287 658 90 168 920 90 047 742 89 924 072 89 798 142 89 665 537 89 508 619 629 400 690 Germany 1 221 378 847 1 219 851 936 1 175 693 642 1 174 103 302 1 172 483 899 1 170 778 658 1 168 760 766 8 303 051 050 Estonia 103 626 144 103 651 030 103 676 345 103 702 093 103 728 583 103 751 180 103 751 183 725 886 558 Ireland 313 148 955 313 059 463 312 967 965 312 874 411 312 779 690 312 669 355 312 485 314 2 189 985 153 Greece 605 051 830 604 533 693 604 004 906 603 465 245 602 915 722 602 337 071 601 652 326 4 223 960 793 Spain 1 187 488 617 1 186 425 595 1 185 344 141 1 184 244 005 1 183 112 678 1 182 137 718 1 182 076 067 8 290 828 821 France 1 404 875 907 1 635 877 165 1 663 306 545 1 665 777 592 1 668 304 328 1 671 324 729 1 675 377 983 11 384 844 249 Croatia 332 167 500 282 342 500 282 342 500 282 342 500 282 342 500 282 342 500 282 342 500 2 026 222 500 Italy 1 480 213 402 1 483 373 476 1 486 595 990 1 489 882 162 1 493 236 530 1 496 609 799 1 499 799 408 10 429 710 767 Cyprus 18 895 839 18 893 552 18 891 207 18 888 801 18 886 389 18 883 108 18 875 481 132 214 377 Latvia 138 327 376 150 968 424 153 001 059 155 030 289 157 056 528 159 093 589 161 099 517 1 074 576 782 Lithuania 230 392 975 230 412 316 230 431 887 230 451 686 230 472 391 230 483 599 230 443 386 1 613 088 240 Luxembourg 14 226 474 14 272 231 14 318 896 14 366 484 14 415 051 14 464 074 14 511 390 100 574 600 Hungary 495 668 727 495 016 871 494 351 618 493 672 684 492 981 342 492 253 356 491 391 895 3 455 336 493 Malta 13 880 143 13 965 035 13 938 619 13 914 927 13 893 023 13 876 504 13 858 647 97 326 898 Netherlands 87 118 078 87 003 509 86 886 585 86 767 256 86 645 747 86 517 797 86 366 388 607 305 360 Austria 557 806 503 559 329 914 560 883 465 562 467 745 564 084 777 565 713 368 567 266 225 3 937 551 997 Poland 1 569 517 638 1 175 590 560 1 174 010 059 1 172 398 238 1 170 756 130 1 169 026 987 1 166 981 202 8 598 280 814 Portugal 577 031 070 577 895 019 578 775 888 579 674 001 580 591 241 581 504 133 582 317 022 4 057 788 374 Romania 1 149 848 554 1 148 336 385 1 146 793 135 1 145 218 149 1 143 614 381 1 141 925 604 1 139 927 194 8 015 663 402 Slovenia 118 678 072 119 006 876 119 342 187 119 684 133 120 033 142 120 384 760 120 720 633 837 849 803 Slovakia 271 154 575 213 101 979 212 815 053 212 522 644 212 225 447 211 912 203 211 540 943 1 545 272 844 Finland 335 440 884 336 933 734 338 456 263 340 009 057 341 593 485 343 198 337 344 776 578 2 380 408 338 Sweden 257 858 535 258 014 757 249 173 940 249 336 135 249 502 108 249 660 989 249 768 786 1 763 315 250 United Kingdom 667 773 873 752 322 030 752 139 156 751 939 938 751 702 511 751 876 113 752 375 870 5 180 129 491 Total EU-28 13 970 049 060 13 796 873 677 13 773 017 488 13 775 753 697 13 778 486 509 13 781 886 137 13 785 415 797 96 661 482 365 Technical assistance 34 130 699 34 131 977 34 133 279 34 134 608 34 135 964 34 137 346 34 138 756 238 942 629 Total 14 004 179 759 13 831 005 654 13 807 150 767 13 809 888 305 13 812 622 473 13 816 023 483 13 819 554 553 96 900 424 994 ANNEX III Annexes II, III and VI to Regulation (EU) No 1307/2013 are amended as follows: (1) Annexes II and III are replaced by the following: ANNEX II National ceilings referred to in Article 6 (in thousands EUR) Calendar year 2015 2016 2017 2018 2019 2020 Belgium 536 076 528 124 520 170 512 718 505 266 505 266 Bulgaria 721 251 792 449 793 226 794 759 796 292 796 292 Czech Republic 874 484 873 671 872 830 872 819 872 809 872 809 Denmark 916 580 907 108 897 625 889 004 880 384 880 384 Germany 5 144 264 5 110 446 5 076 522 5 047 458 5 018 395 5 018 395 Estonia 121 870 133 701 145 504 157 435 169 366 169 366 Ireland 1 215 003 1 213 470 1 211 899 1 211 482 1 211 066 1 211 066 Greece 2 023 122 1 999 116 1 975 083 1 953 129 1 931 177 1 931 177 Spain 4 842 658 4 851 682 4 866 665 4 880 049 4 893 433 4 893 433 France 7 302 140 7 270 670 7 239 017 7 214 279 7 189 541 7 437 200 Croatia (1) 183 035 202 065 240 125 278 185 316 245 304 479 Italy 3 902 039 3 850 805 3 799 540 3 751 937 3 704 337 3 704 337 Cyprus 50 784 50 225 49 666 49 155 48 643 48 643 Latvia 181 044 205 764 230 431 255 292 280 154 302 754 Lithuania 417 890 442 510 467 070 492 049 517 028 517 028 Luxembourg 33 604 33 546 33 487 33 460 33 432 33 432 Hungary 1 271 593 1 270 410 1 269 187 1 269 172 1 269 158 1 269 158 Malta 5 241 5 241 5 242 5 243 5 244 4 690 Netherlands 780 815 768 340 755 862 744 116 732 370 732 370 Austria 693 065 692 421 691 754 691 746 691 738 691 738 Poland 3 378 604 3 395 300 3 411 854 3 431 236 3 450 512 3 061 518 Portugal 565 816 573 954 582 057 590 706 599 355 599 355 Romania 1 629 889 1 813 795 1 842 446 1 872 821 1 903 195 1 903 195 Slovenia 137 987 136 997 136 003 135 141 134 278 134 278 Slovakia 438 299 441 478 444 636 448 155 451 659 394 385 Finland 523 333 523 422 523 493 524 062 524 631 524 631 Sweden 696 890 697 295 697 678 698 723 699 768 699 768 United Kingdom 3 173 324 3 179 880 3 186 319 3 195 781 3 205 243 3 591 683 ANNEX III Net ceilings referred to in Article 7 (in million EUR) Calendar year 2015 2016 2017 2018 2019 2020 Belgium 536,1 528,1 520,2 512,7 505,3 505,3 Bulgaria 723,6 795,1 795,8 797,4 798,9 798,9 Czech Republic 874,5 873,7 872,8 872,8 872,8 872,8 Denmark 916,6 907,1 897,6 889,0 880,4 880,4 Germany 5 144,3 5 110,4 5 076,5 5 047,5 5 018,4 5 018,4 Estonia 121,9 133,7 145,5 157,4 169,4 169,4 Ireland 1 215,0 1 213,5 1 211,9 1 211,5 1 211,1 1 211,1 Greece 2 211,0 2 187,0 2 162,9 2 141,0 2 119,0 2 119,0 Spain 4 903,6 4 912,6 4 927,6 4 941,0 4 954,4 4 954,4 France 7 302,1 7 270,7 7 239,0 7 214,3 7 189,5 7 437,2 Croatia (2) 183,0 202,1 240,1 278,2 316,2 304,5 Italy 3 902,0 3 850,8 3 799,5 3 751,9 3 704,3 3 704,3 Cyprus 50,8 50,2 49,7 49,2 48,6 48,6 Latvia 181,0 205,8 230,4 255,3 280,2 302,8 Lithuania 417,9 442,5 467,1 492,0 517,0 517,0 Luxembourg 33,6 33,5 33,5 33,5 33,4 33,4 Hungary 1 271,6 1 270,4 1 269,2 1 269,2 1 269,2 1 269,2 Malta 5,2 5,2 5,2 5,2 5,2 4,7 Netherlands 780,8 768,3 755,9 744,1 732,4 732,4 Austria 693,1 692,4 691,8 691,7 691,7 691,7 Poland 3 378,6 3 395,3 3 411,9 3 431,2 3 450,5 3 061,5 Portugal 566,0 574,1 582,2 590,9 599,5 599,5 Romania 1 629,9 1 813,8 1 842,4 1 872,8 1 903,2 1 903,2 Slovenia 138,0 137,0 136,0 135,1 134,3 134,3 Slovakia 438,3 441,5 444,6 448,2 451,7 394,4 Finland 523,3 523,4 523,5 524,1 524,6 524,6 Sweden 696,9 697,3 697,7 698,7 699,8 699,8 United Kingdom 3 173,3 3 179,9 3 186,3 3 195,8 3 205,2 3 591,7 (2) Annex VI is replaced by the following: ANNEX VI Financial provisions applying to Croatia referred to in Articles 10 and 19 A. Amount for applying Article 10(1)(a): EUR 380 599 000 B. Total amounts of complementary national direct payments referred to in Article 19(3): (in thousands EUR) 2015 2016 2017 2018 2019 2020 2021 247 390 228 360 190 300 152 240 114 180 76 120 38 060 (1) For Croatia, the national ceiling for calendar year 2021 shall be EUR 342 539 000 and for 2022 shall be EUR 380 599 000. (2) For Croatia, the net ceiling for calendar year 2021 shall be EUR 342 539 000 and for 2022 shall be EUR 380 599 000.